Citation Nr: 0603783	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  94-41 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979 
and from January 1982 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In April 1997, a hearing was held 
before the undersigned Veterans Law Judge.  The Board 
remanded this case to the RO in October 1997 for further 
development.  In April 2003, the Board required further 
development, specifically a VA etiological opinion.  The 
requested development has been accomplished to the extent 
possible.

The original appeal also included the issues of entitlement 
to a disability rating in excess of 10 percent for residuals 
of bilateral frozen feet with partial amputation of the right 
great toe, prior to January 12, 1998, entitlement to a 
disability rating in excess of 10 percent for cold injury 
residuals of the right lower extremity with partial 
amputation of the right great toe, from January 12, 1998, and 
entitlement to a disability rating in excess of 10 percent 
for cold injury residuals of the left lower extremity, from 
January 12, 1998.  These issues were denied by the Board in 
an April 2003 decision and are therefore, no longer on 
appeal.  


FINDINGS OF FACT

1.  There is no evidence of a psychiatric disorder in 
service.  

2.  The competent medical evidence of record establishes that 
the veteran's chronic psychiatric disorder did not have its 
onset in service, was not manifest to a compensable degree 
within one year following separation from service and was not 
otherwise due to service.




CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial unfavorable agency decision was issued in 1994, 
many years prior to the passage of the VCAA.  Following the 
passage of the VCAA, the RO furnished the veteran with proper 
VCAA notification, along with a supplemental statement of the 
case (SSOC), dated in March 2001.  VA fully notified the 
veteran of what is required to substantiate his claim in the 
VCAA letter with SSOC.  Together, the VCAA letter and the 
March 2001 SSOC  provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, numerous records from the Social 
Security Administration (SSA), VA medical records, private 
medical records, VA medical report with an etiological 
opinion dated in February 2004, as well as written statements 
and testimony from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection Claim

The veteran is claiming service connection for a  psychiatric 
disorder.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Certain chronic disabilities, including psychosis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In support of his claim, the veteran testified before the 
undersigned judge that he received treatment for a nervous 
condition during service.  However, findings from the service 
medical records do not lend support to the veteran's 
contention.  

Service medical records were without any findings or 
diagnoses of any psychiatric problems in service.  From May 
1975 to May 1979, the record was negative for any psychiatric 
problems.  Separation examination dated in April 1979 noted 
that psychiatric evaluation was normal and the veteran 
reported no history of psychiatric problems at that time.  
The record was also negative for any psychiatric problems 
between January 1982 and April 1987.  Moreover, VA 
examination report dated in July 1987 was negative for any 
complaints or findings of a psychiatric disorder.  

Review of the extensive post-service medical records, 
including records received from SSA, first showed treatment 
for psychiatric problems during a VA hospitalization from 
March to April 1990.  The veteran reported feeling depressed 
since his separation from service in 1987.  The diagnosis at 
that time noted possibly a brief reactive psychosis with a 
toxic component and rule out depression with psychosis.  The 
veteran was again hospitalized in June 1990 for having 
chronic paranoid schizophrenia.  

Private medical evaluation report from Dr. Krimerman dated in 
May 1991 noted that the veteran stated that he was first 
treated for nerves in February 1990, but that he had been 
nervous before that time.  He stated that he was told that he 
was nervous in service, which meant that he overreacted and 
was anxious, but never received psychiatric care.  The 
veteran reported hearing things and threatening peoples' 
lives in February 1990 and was hospitalized.  He reported 
that he began drinking and using marijuana and cocaine during 
service, and as a result lost his job in the service.  Dr. 
Krimerman diagnosed the veteran as having chronic 
undifferentiated schizophrenia.  Subsequent medical records 
revealed continued treatment for schizophrenia.  

The Board acknowledges that the veteran continues treatment 
for schizophrenia, however, the central issue is the date of 
onset of his psychiatric disability.  There are two medical 
etiological opinions of record.  One of the SSA records 
included testimony from Dr. Sugar, who indicated that the 
veteran had been incapacitated since May 1987 as a result of 
gross disturbances with delusions, hallucinations, and 
problems with his affect.  

Upon review, Dr. Sugar's opinion that the onset of the 
veteran's psychiatric disability began in May 1987 is not 
supported by the record.  As noted above, there are simply no 
treatment records involving any psychiatric problems until 
1990.  Dr. Sugar failed to provide any corroborative evidence 
to support his conclusion that the veteran's psychiatric 
disability began prior to 1990.  If anything, Dr Sugar's 
testimony that "perhaps in May '87" was the beginning of 
the onset appears more of speculation than based on factual 
evidence.  Transcript of oral argument at SSA hearing dated 
July 1991, Pg. 19.  

In contrast, etiological opinion dated in February 2004 
indicated that after reviewing the medical documentation, the 
examiner found that the onset of the veteran's psychiatric 
disability was approximately March 1990.  The examiner 
specifically noted that the first contemporaneous 
documentation of psychotic behavior occurred in March 1990.  
The Board finds the February 2004 etiological opinion to be 
competent medical evidence that is supported by the record 
and reasoned analysis.  The examiner noted significant 
findings of a normal psychiatric assessment prior to 1990, 
including the 1987 VA examination report, and no psychiatric 
treatment prior to 1990.  

The Board recognizes the SSA determination that the onset of 
the psychiatric disability was in May 1987, however, the 
Board is not bound by the findings of SSA.  The record simply 
does not support a factual finding that the onset of the 
disability was in 1987 when the earliest evidence of 
psychiatric treatment was in 1990.   

In short, the Board finds that the evidence demonstrates that 
the onset of the veteran's psychiatric problems was more than 
one year following separation from service.  As such, the 
presumption under 38 C.F.R. § 3.309(a) does not apply.  
Furthermore, there is no etiological opinion indicating that 
the veteran's post-service psychiatric disability is related 
to service.  38 C.F.R. § 3.303(d).  

In sum, the evidence clearly demonstrates no psychiatric 
problems in service, or for approximately 3 years following 
service, and that psychiatric problems are not directly 
related to service.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for psychiatric disorder is 
denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


